COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §
IN RE:                                                              No. 08-16-00085-CV
                                                   §
KENNETH H. ARCHIBALD AND                                         ORIGINAL PROCEEDING
ARCHIBALD & ASSOCIATES, INC.,                      §
                                                               ON PETITION FOR WRIT OF
                Relators.                          §
                                                                        MANDAMUS

                                   MEMORANDUM OPINION

          Relators, Kenneth H. Archibald and Archibald & Associates, Inc., have filed a mandamus

petition asking that we order the Honorable Linda Y. Chew, Judge of the 327th District Court of

El Paso County, Texas, to grant their motion to disqualify counsel for the Real Parties in Interest,

Brett Henderson, M.D., and El Paso Orthopedic Surgery Group. We deny mandamus relief.

          To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. An order granting or denying a

motion to disqualify counsel is reviewable by mandamus because a party generally lacks an

adequate appellate remedy if counsel is disqualified. See In re Nitla S.A. de C.V., 92 S.W.3d
419, 422 (Tex. 2002). We conclude that Relators have failed to show that the trial judge clearly

abused her discretion by denying the motion to disqualify. The petition for writ of mandamus is

denied.

                                               STEVEN L. HUGHES, Justice
May 18, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.